Exhibit 10.7

 

DOLBY LABORATORIES, INC.

 

2005 STOCK PLAN

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Dolby Laboratories,
Inc. 2005 Stock Plan (the “Plan”) shall have the same defined meanings in this
Stock Option Agreement (the “Option Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT

 

Participant:

 

Address:

 

Participant has been granted an Option, subject to the terms and conditions of
the Plan and this Option Agreement, as follows:

 

Grant Number

   ______________________________________

Date of Grant

   ______________________________________

Vesting Commencement Date

   ______________________________________

Exercise Price per Share

   $ _____________________________________

Total Number of Shares Granted

   ______________________________________

Total Exercise Price

   $ _____________________________________

Type of Option:

            Incentive Stock Option               Nonstatutory Stock Option

Term/Expiration Date:

   ______________________________________

 

Vesting Schedule:

 

Subject to Participant continuing to be a Service Provider and other limitations
set forth in the Plan and this Option Agreement, this Option may be exercised,
in whole or in part, in accordance with the following schedule:

 

Date of Vesting

--------------------------------------------------------------------------------

   Total Number of Shares Vested


--------------------------------------------------------------------------------

   Percent Vested


--------------------------------------------------------------------------------

            25 %           50 %           75 %           100 %

 

Termination Period:

 

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for one (1)



--------------------------------------------------------------------------------

year after Participant ceases to be Service Provider. Notwithstanding the
foregoing, in no event may this Option be exercised after the Term/Expiration
Date as provided above.

 

II. AGREEMENT

 

  A. Grant of Option.

 

The Administrator hereby grants to Participant named in the Notice of Stock
Option Grant (the “Notice of Grant”) an Option to purchase the number of Shares,
as set forth in the Notice of Grant, at the exercise price per Share set forth
in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference, and this
Option Agreement. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code. However, if this Option is intended to be an Incentive Stock Option, to
the extent that it exceeds the $100,000 rule of Code Section 422(d), or
otherwise does not qualify as an Incentive Stock Option, it shall be treated as
a Nonstatutory Stock Option.

 

  B. Exercise of Option.

 

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

 

(b) Method of Exercise. This Option is exercisable by (i) delivery of an
exercise notice, in the form and manner determined by the Administrator, or (ii)
following an electronic or other exercise procedure prescribed by the
Administrator, which in either case shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. Participant
shall provide payment of the aggregate Exercise Price as to all Exercised Shares
at the time of exercise, together with any applicable withholding taxes arising
in connection with such exercise. This Option shall be deemed to be exercised
upon receipt by the Company of a fully executed exercise notice or completion of
such exercise procedure, as the Administrator may determine in its sole
discretion, accompanied by such aggregate Exercise Price and any applicable
withholding taxes.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes, the Exercised Shares shall be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 

  C. Method of Payment.

 

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of Participant:

 

1. cash;

 

2. check;

 

3. other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator); or

 

4. consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.

 

  D. Non-Transferability of Option.

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant. The terms of the Plan



--------------------------------------------------------------------------------

and this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of Participant.

 

  E. Term of Option.

 

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

 

  F. Tax Obligations.

 

1. Withholding Taxes. Participant agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Participant) for
the satisfaction of all Federal, state, and local income and employment tax
withholding requirements applicable to the Option exercise. Participant
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

 

2. Notice of Disqualifying Disposition of Incentive Stock Option Shares. If the
Option granted to Participant herein is an Incentive Stock Option, and if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to the Incentive Stock Option on or before the later of (1) the date two years
after the date the Option is granted, or (2) the date one year after the date of
exercise, Participant will immediately notify the Company in writing of such
disposition. Participant agrees that Participant may be subject to income tax
withholding by the Company on the compensation income recognized by Participant.

 

  G. Entire Agreement; Governing Law.

 

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This Option Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of California.

 

  H. NO GUARANTEE OF CONTINUED SERVICE.

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS OPTION AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH IN THE NOTICE OF GRANT DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S (OR PARENT’S OR SUBSIDIARY’S) RIGHT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

By Participant’s electronic signature and the electronic signature of the
Company’s representative, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Option Agreement. Participant has reviewed the Plan and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the Plan
and Option Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Option Agreement.